Citation Nr: 1624448	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left knee disability


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In March 2015, the Board remanded the claim for further development, to include affording the Veteran a VA examination for nexus opinions concerning the etiology of his low back disability and knee disabilities.  The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Review of the claims file indicates that the June 2015 VA examiner reviewed records that do not appear to be associated with the file.  In this regard, the examiner references treatment records, to include an April 2007 rehabilitative  medicine consultation note, May 2007 and October 2007 orthopedic rehabilitation notes, October 2007 and March 2008 chiropractor care notes and an October 2008 social security determination.  However, these records are not associated with VBMS or Virtual VA.  As these documents may be relevant to the Veteran's service connection claims, an attempt to locate and associate with the claims file any additional documents that were previously associated with the claims file must be made on remand.
In light of the remand, relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records.

2.  Make all efforts to locate any VA treatment records noted on the June 2015 VA examination that are not currently included in the electronic claims file.  Specifically, VA treatment records from VAMC Bronx, dated August 2004 through March 2008 should be obtained.

All attempts to secure the Veteran's complete claims file should be documented by the AOJ.  A formal finding regarding unavailability of any missing documents should be issued if necessary, and the Veteran and his representative notified of such.

3.  Associate with the claims file any copies of the Veteran's records regarding SSA benefits, including the October 2008  SSA administrative decision referenced in the June 2015 VA examination.  38 C.F.R. § 3.159(e) (2015).

4.  After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues on appeal. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




